Name: Regulation (EU) 2017/2092 of the European Parliament and of the Council of 15 November 2017 amending Regulation (EU) No 1380/2013 on the common fisheries policy
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 17.11.2017 EN Official Journal of the European Union L 302/1 REGULATION (EU) 2017/2092 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 November 2017 amending Regulation (EU) No 1380/2013 on the common fisheries policy THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Article 15(1) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) establishes the obligation to land all catches of species which are subject to catch limits and, in the Mediterranean, also catches of species which are subject to minimum sizes (the landing obligation). (2) Multiannual plans referred to in Article 9 of Regulation (EU) No 1380/2013 and management plans referred to in Article 18 of Council Regulation (EC) No 1967/2006 (4) are to lay down detailed provisions intended to facilitate the implementation of the landing obligation (discard plans). (3) Article 15(6) of Regulation (EU) No 1380/2013 provides that, in the absence of multiannual plans or management plans, the Commission may adopt discard plans on a temporary basis and for a period of no more than three years. (4) Experience has demonstrated that the preparation and adoption of multiannual plans or management plans that include discard plans takes longer than was envisaged at the time of the adoption of Regulation (EU) No 1380/2013. (5) It is therefore appropriate to set the period for which the Commission may adopt discard plans in the absence of multiannual plans or management plans. (6) Regulation (EU) No 1380/2013 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 In Article 15 of Regulation (EU) No 1380/2013, paragraph 6 is replaced by the following: 6. Where no multiannual plan, or no management plan in accordance with Article 18 of Regulation (EC) No 1967/2006, is adopted for the fishery in question, the Commission shall be empowered to adopt, in accordance with Article 18 of this Regulation, delegated acts in accordance with Article 46 of this Regulation, laying down on a temporary basis specific discard plans containing the specifications referred to in points (a) to (e) of paragraph 5 of this Article for an initial period of no more than three years that may be renewed for a further total period of three years. Member States may cooperate, in accordance with Article 18 of this Regulation, in the drawing-up of such a plan with a view to the Commission adopting such acts or submitting a proposal in accordance with the ordinary legislative procedure.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 15 November 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) Opinion of 18 October 2017 (not yet published in the Official Journal). (2) Position of the European Parliament of 24 October 2017 (not yet published in the Official Journal) and decision of the Council of 10 November 2017. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11).